******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
KHARI MILLER v. COMMISSIONER OF CORRECTION
                  (AC 35211)
                   Lavine, Sheldon and Mullins, Js.
Submitted on briefs September 25—officially released November 18, 2014

   (Appeal from Superior Court, judicial district of
                Tolland, Newson, J.)
  Ilana Ofgang, assigned counsel, filed a brief for the
appellant (petitioner).
  Gail P. Hardy, state’s attorney, Kathryn W. Bare,
assistant state’s attorney, and Jo Anne Sulik, supervi-
sory assistant state’s attorney, filed a brief for the appel-
lee (respondent).
                          Opinion

   PER CURIAM. In this appeal, following the denial of
his petition for certification to appeal from the habeas
court’s judgment denying his petition for a writ of
habeas corpus, the petitioner, Khari Miller, claims that
the court abused its discretion in denying his petition
for certification to appeal and erred in concluding that
he was not deprived of his constitutional right to the
effective assistance of counsel. The petitioner’s ineffec-
tive assistance claim was based on the alleged failure
of his trial counsel to conduct an adequate cross-exami-
nation of a certain witness for the state at the underlying
criminal trial.1 We dismiss the petitioner’s appeal.
   The petitioner was convicted of felony murder in
violation of General Statutes § 53a-54c, robbery in the
first degree in violation of General Statutes § 53a-134
(a) (2), and conspiracy to commit robbery in the first
degree in violation of General Statutes §§ 53a-48 and
53a-134 (a) (2). In affirming his conviction on direct
appeal, this court determined that the jury reasonably
could have found the following facts. ‘‘On January 25,
1998, the [petitioner], Demont Murphy and Benjamin
Smith met outside Murphy’s home in Hartford. All three
were wearing black clothing. Donna Williams and Rose
Carter joined the men. Murphy went into his car and
retrieved a gun that he put in the waistband of his pants.
Williams told Murphy that the victim, Hubert Martin,
had money in a wallet in his shoe and that they needed
to go get it. Murphy asked Williams if she was ‘still
down to do that,’ to which she responded, ‘Hell, yeah.’
Carter and Williams then went inside to use drugs, and
the three men left for the victim’s home.
   ‘‘The men knocked on the victim’s door while the
victim’s wife, Letna Martin, was upstairs reading in bed.
She heard her husband ask, ‘Who is it?’ and heard the
door open before there was any response. From the
window she could see one man entering the house
and one standing on the porch. She then heard her
husband’s muffled voice, as if someone’s hand was cov-
ering his mouth, call out ‘help, murder, call the police.’
She immediately dialed 911. While she was still on the
telephone, she heard someone coming up the stairs.
The [petitioner] entered her room holding a gun and
threw the telephone out of her hands. He grabbed her
by the neck and dragged her downstairs into the living
room where her husband was standing. She saw no one
else in the room. Her husband then grabbed a small
statue and threw it at the [petitioner], and the [peti-
tioner] shot the victim, killing him. The [petitioner] then
ran out the door. When [Letna] Martin ran to the door
to lock it behind him, she saw the three men running
away. Approximately $550, which the victim kept in his
wallet during the day and stored in one of his shoes at
night, was stolen. The three men ran back to Murphy’s
house where Murphy said that ‘he didn’t have to shoot
him’ and ‘he didn’t really have any money . . . .’ A boot
matching the victim’s boot at the murder scene was
located in a field approximately 100 feet from the vic-
tim’s front door.’’ State v. Miller, 69 Conn. App. 597,
599–600, 795 A.2d 611, cert. denied, 260 Conn. 939, 802
A.2d 91 (2002).
   Following the petitioner’s conviction, he was sen-
tenced to forty-five years imprisonment on the felony
murder count, fifteen years concurrent for robbery in
the first degree and fifteen years concurrent for conspir-
acy to commit robbery in the first degree for a total
effective sentence of forty-five years. Id., 600.
   On May 7, 2012, the petitioner filed an amended
habeas petition, in which, as previously noted, he
alleged, inter alia, that he was denied his constitutional
right to the effective assistance of counsel as a result
of his trial counsel’s failure to conduct an adequate
cross-examination of a witness for the state. He
claimed, more particularly, that trial counsel conducted
a constitutionally inadequate cross-examination of the
state’s witness, Letna Martin (Martin), an eyewitness
to the shooting who was married to the victim, by failing
to impeach her with her prior sworn testimony at a
probable cause hearing for another defendant, that the
person who shot her husband was Puerto Rican.2
   After a trial, the habeas court issued an oral ruling
denying the petition. The court explained in its ruling
that the petitioner’s failure to present Martin as a wit-
ness at the habeas trial made it impossible for it to
assess her credibility, or thus to determine the likely
impact of the omitted impeachment evidence on the
outcome of the petitioner’s criminal trial. On that basis,
the court found that the petitioner had failed to prove
that his attorney’s performance was deficient. The court
also found, however, that the petitioner had failed to
prove that he had been prejudiced by trial counsel’s
failure to cross-examine Martin as to her earlier testi-
mony that the shooter was Puerto Rican because the
petitioner had not been convicted of any crime requiring
proof of his identity as the shooter. It ruled, on that
alternative basis, that the outcome of the petitioner’s
trial would not have been different if the omitted cross-
examination had been conducted. The habeas court
thereafter denied the petition for certification to appeal
and this appeal followed.
   ‘‘Faced with the habeas court’s denial of certification
to appeal, a petitioner’s first burden is to demonstrate
that the habeas court’s ruling constituted an abuse of
discretion. . . . If the petitioner succeeds in sur-
mounting that hurdle, the petitioner must then demon-
strate that the judgment of the habeas court should be
reversed on its merits. . . . To prove an abuse of dis-
cretion, the petitioner must demonstrate that the [reso-
lution of the underlying claim involves issues that] are
debatable among jurists of reason; that a court could
resolve the issues [in a different manner]; or that the
questions are adequate to deserve encouragement to
proceed further. . . . If this burden is not satisfied,
then the claim that the judgment of the habeas court
should be reversed does not qualify for consideration by
this court.’’ (Citation omitted; internal quotation marks
omitted.) Spyke v. Commissioner of Correction, 145
Conn. App. 419, 423, 75 A.3d 738, cert. denied, 310 Conn.
932, 78 A.3d 858 (2013).
   ‘‘In Strickland v. Washington, 466 U.S. 668, 104 S.
Ct. 2052, 80 L. Ed. 2d 674 (1984), the United States
Supreme Court enunciated the two requirements that
must be met before a petitioner is entitled to reversal
of a conviction due to ineffective assistance of counsel.
First, the [petitioner] must show that counsel’s perfor-
mance was deficient. . . . Second, the [petitioner]
must show that the deficient performance prejudiced
the defense. . . . Unless a [petitioner] makes both
showings, it cannot be said that the conviction . . .
resulted from a breakdown in the adversarial process
that renders the result unreliable. . . . A reviewing
court need not address both components of the inquiry
if the [petitioner] makes an insufficient showing on
one.’’ (Citation omitted; internal quotation marks omit-
ted.) Ramey v. Commissioner of Correction, 150 Conn.
App. 205, 209, 90 A.3d 344, cert. denied, 314 Conn. 902,
      A.3d      (2014).
   Here, the habeas court concluded that the petitioner
failed to prove both deficient performance of his trial
counsel and prejudice. As to the habeas court’s determi-
nation that the petitioner failed to prove deficient per-
formance based solely on his failure to present
testimony from the witness whom his counsel allegedly
failed to impeach at the underlying criminal trial, we
are constrained to note that the transcript of the hearing
at which Martin had testified that her husband’s shooter
was Puerto Rican was available for the habeas court’s
review and formed an ample basis on which the habeas
court could have relied in assessing the importance of
the omitted impeachment evidence in challenging that
testimony, its likely impact on the petitioner’s criminal
trial and whether the petitioner’s counsel should have
attempted to further cross-examine Martin and/or
attempt to impeach her. On this basis, we have serious
concerns as to the propriety of the habeas court’s defi-
ciency determination.
  Notwithstanding that concern, we need not further
examine the habeas court’s deficiency determination
because we agree with the habeas court’s determination
that the petitioner was not prejudiced by his trial coun-
sel’s failure to elicit Martin’s description of the ethnicity
of the shooter because he was acquitted of a charge of
murder, the only charged offense as to which the state
was required to prove that the petitioner was the
shooter. On this point, we conclude that jurists of rea-
son could not differ, and we thus conclude that the
habeas court properly denied the petition for a writ of
habeas corpus and the petition for certification to
appeal.
      The appeal is dismissed.
  1
    The petitioner also contends that the habeas court erred in rejecting his
claims that he was denied his right to a fair trial as a result of prosecutorial
impropriety during the criminal trial and that he was denied the effective
assistance of appellate counsel because that claim was not pursued on
appeal. Our review of this claim reveals no error.
  2
    The petitioner is African-American.